Exhibit 10.7

 

[Graphic Omitted]

 

LEASE AGREEMENT

 

This Agreement of Lease is executed at Hyderabad an this the 5th Day of February
2000.

 

BETWEEN

 

Sri S.K. Jayachandra S/o S.K. Sastry Aged about 47 years, R/o IJ-7, Erramanzil
Colony, Hyderabad—500 082, hereinafter called “LESSOR” (which expression shall
unless it be repugnant to the context or meaning thereof mean and include his
heirs, executors, administrators and assigns) of the ONE PART

 

AND

 

PORTALPLAYER PRIVATE LIMITED, a Company duly registered under the Companies Act,
1956 and having its Registered Office at Plot No. 249, Prashasan Nagar, Jubilee
Hills, Hyderabad represented by its Managing Director Sri. J.A. Chowdary,
hereinafter called “LESSEE” (Which expression shall unless it be repugnant to
the context or meaning thereof mean and include its successors, assigns, etc.,)
of the OTHER PART:

 

LESSOR

     

LESSEE

[Signature Illegible]

     

[Signature Illegible]

 

Cont…2

 



--------------------------------------------------------------------------------

Whereas the Lessor is the sole and absolute owner of an independent residential
building Plot No. 242A, Road # 72, Prashasan Nagar Co-Operative Housing Society,
Jubilee Hills, Hyderabad, (hereinafter referred to as “the Premises”), and has
agreed to grant lease of the Premises to the Lessee for use and occupation of
the same for a period of 11 months commencing from the date of handing over
possession of the building.

 

NOW THIS AGREEMENT WITNESSETH and the Parties hereto agree as follows:

 

1. The lessor confirms having granted to the Lessee the right to occupy and use
the Premises and the fixtures and fitting as listed is the Schedule hereto for
the term of 11 months commencing from the date of handing over of the premises.
The date of handing over possession of the building will be the date on which
both the parties sign the document of handing over & taking over of the
building.

 

Duration of Lease

 

2. The duration of the Lease hereby granted shall be 11 months as aforesaid, and
may be extended for further period of 11 months and similarly further extended
upto a maximum term of 5 years from the date commencement of lease.

 

Payments

 

3. The Lessee shall, during the period of occupation and use of the Premises pay
to the Lessor monthly rent of Rs. 15,000 (Rupees fifteen thousand only) only for
the first year. The rent will be enhanced by 7.33% on the rent existing at the
end of each 11 calendar months of occupancy. The monthly rent shall be paid
regularly on or before the 10th day of each month for that month, in advance
after deducting the appropriate income tax at source, by an account payee cheque
drawn in favour of the lessor.

 

4. The lessor has desired that Lessee should pay at the time of taking over
possession of the house, a sum of Rs. 1,00,000 (Rupees on lakh only) as an
interest free advance refundable on the expiry of the lease period or on the
termination of the lease.

 

Duties and Obligations of Lessor and Lessee:

 

5. It is agreed between the Parties hereto that:

 

a) Lessee shall use the Premises only for purpose of his business.

 

b) the Lessee shall occupy and use the Premises without causing any nuisance or
annoyance to other residents in the locality.

 

LESSOR

     

LESSEE

[Signature Illegible]

     

[Signature Illegible]

 

Cont...3

 



--------------------------------------------------------------------------------

c) The Lessee shall use the Premises prudently and without causing any damage to
the Premises or any part thereof if notwithstanding the above, any damage is
caused to the Premises or to any part thereof, the Lessee shall at own costs and
expenses repair and restore the same to its original condition as nearly as
possible.

 

The Lessee shall return the Premises and the Schedule Property to the Lessor on
the lease hereby granted coming to an end howsoever and whensoever in as nearly
a good condition as possible subject to usual wear and tear.

 

d) The Lessee shall carry out all necessary tenantable repairs to the Premises
at own costs with prior consent of Lessor. The Lessee is responsible for
insuring the Premises and Schedule Property against fire, riots and civil
disturbances, and acts of god and nature.

 

e) The Lessee may fix or install additional fixtures and fitting in the Premises
including air-conditioners, shelves racks, additional water taps, gas
connection, electric fittings, telephones, sanitary and other installations,
etc. as may be thought necessary without damaging the Premises on the lease
hereby granted coming to an howsoever and whensoever, the Lessee shall be
entitled to remove such fixtures and fittings without causing any damage to the
Premises, or if any damage is caused after restoring the same to its original
condition as nearly as possible at their cost.

 

f) The Lessee shall not carry out any permanent or structural alternations or
additions to the Premises.

 

g) The Lessor shall not be liable for any theft, loss damage or destruction of
any assets or properties of the Lessee kept in the Premises, and the Lessee
themselves shall take all reasonable care of the same.

 

h) The Lessee shall upon receiving prior intimations permit the Lessor or his
duly authorised agent to enter the Premises to ascertain its conditions as well
as the observance of the terms and conditions herein, at a mutually convenient
time.

 

i) Property taxes and Municipal taxes of the premises shall be payable by the
Lessor and Lessee agrees to pay as and when due electricity, water and telephone
charges for the services utilised by Lessee.

 

LESSOR

     

LESSEE

[Signature Illegible]

     

[Signature Illegible]

 

Cont...4

 



--------------------------------------------------------------------------------

6. It is further expressly agreed between the parties hereto that:

 

a) The Lessor has agreed to grant Lease to the Lessee relying on the reputation
of the Lessee and on the clear assurance given by the Lessee that they will not
claim tenancy or any other similar rights to or in the Premises. Accordingly the
lease hereby granted is personal and not transferable: the Lessee shall not
purport to transfer to assign the benefit of this Lease to any other person on
any basis whatsoever. However, the Lessee may exercise the option of sub-leasing
part of the premises with the mutual written consent of the Lessor.

 

b) The Lessor has granted the present Lease to the Lessee strictly on a
temporary basis. In the event that the Lessee fails to pay the monthly rent as
agreed upon regularly and in time or does not set right any violation of other
terms and conditions herein notified in writing within two months, the Lessor
shall be entitled to terminate this Agreement by giving ninety days notice to
the Lessee.

 

Termination of lease

 

7. The Lessee or Lessor may at any time even before expire of the agreed term of
11 months terminate the agreement / arrangement therein by giving to the other
party three calendar months written notice of its intention to terminate the
arrangement / agreement herein and thereupon the arrangement/agreement herein
shall come to an end on expiry of such three months and the Parties shall not
object to the same. The notice shall be sent by registered post acknowledgment
due.

 

8. Lessee agreed and understood that in the event of refusal on the party of
Lessee to vacate and hand over vacant possession of the premises to the Lessor
on expiry of the lease hereby granted, the Lessor shall be entitled to adopt
proceedings to recover possession of the premises from the Lessee, in such
event, all costs charges and expenses to be incurred by the Lessor to recover
possession of the premises shall be borne and paid by the Lessee exclusively.

 

Stamp Duty and Registration

 

9. All stamp duty and registration charges, if any, payable on these deeds shall
be borne and paid by the Lessee alone. This Deed is executed in duplicate, the
original being retained by the Lessor and the duplicate by the Lessee.

 

LESSOR

     

LESSEE

[Signature Illegible]

     

[Signature Illegible]

 

Cont...5

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties hereto have signed and delivered these deeds at
Hyderabad the day and year first hereinabove written.

 

WITNESSES

 

1) [Signature Illegible]

  LESSOR [Signature Illegible]

2) [Signature Illegible]

  LESSEE [Signature Illegible]

 



--------------------------------------------------------------------------------

[Graphic Omitted]

 

LEASE AGREEMENT

 

This Agreement of Lease is executed at Hyderabad on this the 6th August, 2000.

 

BETWEEN

 

Sri R.C. Samal S/o R.G. Samal Aged about 56 years, R/o 38, AWHO Colony Sector
‘A’, Goutam Nagar, Gunrock Enclave, Army Officers Quarters, Secunderabad,
hereinafter called “LESSOR” (which expression shall unless it be repugnant to
the context or meaning thereof mean and include his heirs, executors,
administrators and assigns) of the ONE PART

 

AND

 

PORTALPLAYER PRIVATE LIMITED, a Company duly registered under the Companies Act,
1956 and having its Registered Office at Plot No. 249, Prashasan Nagar, Jubilee
Hills, Hyderabad represented by its Managing Director Sri. J.A. Chowdary,
hereinafter called “LESSEE” (Which expression shall unless it be repugnant to
the context or meaning thereof mean and include its successors, assigns, etc.,)
of the OTHER PART:

 

LESSOR      

LESSEE

[Signature Illegible]

     

[Signature Illegible]

       

Cont…2



--------------------------------------------------------------------------------

Whereas the Lessor is the sole and absolute owner of an independent residential
building in Plot No. 243, Road # 72, Prashasan Nagar, Jubilee Hills, Hyderabad,
(hereinafter referred to as “the Premises”), and has agreed to grant lease of
the Ground and First Floor ( cellar floor excluded) Premises to the Lessee for
use and occupation of the same for a period of 11 months commencing from 6th
August, 2000.

 

NOW THIS AGREEMENT OF LEASE WITNESSETH and the Parties hereto agree as follows:

 

1. The lessor confirms having granted to the Lessee the right to occupy ground
and 1st floor and use them and the fixtures and fittings as listed and signed by
both parties at the time of handing & taking over of the said premises. The date
of handing over possession of the premises is 6th August, 2000.

 

Duration of Lease

 

2. The duration of the Lease hereby granted shall be 11 months unless otherwise
renewed for further period by mutual consent and may be extended for further
period of 11 months at a time and similarly further extended upto a maximum term
of 5 years from the date of commencement of lease.

 

Payments

 

3. The Lessee shall, during the period of occupation and use of the Premises so
mentioned above and pay to the Lessor monthly rent of Rs. 15,000 (Rupees fifteen
thousand only) only for the first 11 months. The rent will be enhanced by 7.33%
on the rent existing at the end of each 11 months of occupancy. The monthly rent
shall be paid regularly on or before the 10th day of each month for that month,
in advance, after deducting the appropriate income tax at source, by an account
payee cheque drawn in favour of the lessor.

 

4. The lessor has desired that Lessee should pay at the time of taking over
possession of the premises, a sum of Rs. 1,00,000 (Rupees on lakh only) as an
interest free advance refundable on the expiry of the lease period or on the
termination of the lease. The lessor will have right to deduct any amount due to
him out of this advance when the premises is vacated by lessee.

 

Duties and Obligations of Lessor and Lessee:

 

5. It is agreed between the Parties hereto that:

 

a) Lessee shall use the Premises only for residential purpose as Guest House.
However, with prior consent of the lessor, the premises may be used for the
purpose of business. The consent will be in writing.

 

b) The Lessee shall occupy and use the Premises without causing any nuisance or
annoyance to other residents in the locality.

 

LESSOR      

LESSEE

[Signature Illegible]

     

[Signature Illegible]

       

Cont…3



--------------------------------------------------------------------------------

       

Cont…3

 

c) The Lessee shall use the Premises prudently and without causing any damage to
the Premises or any part thereof. If, notwithstanding the above, any damage is
caused to the Premises or to any part thereof, the Lessee shall at own costs and
expenses, repair and restore the same to its original condition to the
satisfaction of the lessor, subject to normal wear and tear.

 

The Lessee shall return the Premises and the Schedule Property to the Lessor on
the lease hereby granted coming to an end in good condition, subject to usual
wear and tear, to the satisfaction of the lessor.

 

d) The Lessee shall carry out all necessary tenantable repairs to the Premises
at his own costs with prior consent of Lessor. The Lessee is responsible for
insuring the Premises and Schedule Property against fire, riots and civil
disturbances, and acts of god and nature.

 

e) The Lessee may fix or install additional fixtures and fitting in the Premises
including air-conditioners, shelves, racks, additional water taps, gas
connection, electrical fittings, telephones, sanitary and other installations,
etc., as may be thought necessary without damaging the Premises on the lease
hereby granted. The Lessee shall be entitled to remove such fixtures and
fittings without causing any damage to the Premises, or if any damage is caused,
after restoring the same to its original condition as nearly as possible at
their cost to the satisfaction of lessor.

 

f) The Lessee shall not carry out any permanent or structural alternations or
additions to the Premises. If any temporary additions are to be made prior
approval of the lessor shall be obtained in writing

 

g) The Lessor shall not be liable for any theft, loss, damage or destruction of
any assets done to properties of the Lessee kept in the Premises, and the Lessee
themselves shall take all reasonable care of the same.

 

h) The owner/Lessor or his authorised representative may enter the Premises to
ascertain its conditions as well as the observance of the terms and conditions
herein, at mutually convenient day time.

 

i) Property taxes and Municipal taxes of the premises shall be payable by the
Lessor and Lessee shall pay as and when due, electricity and water and telephone
charges, for the services utilised by Lessee.

 

LESSOR      

LESSEE

[Signature Illegible]

     

[Signature Illegible]

       

Cont…4



--------------------------------------------------------------------------------

6. It is further expressly agreed between the parties hereto that:

 

a) The Lessor has agreed to grant Lease to the Lessee relying on the reputation
of the Lessee and on the clear assurance given by the Lessee that they will not
claim tenancy or any other similar rights to or in the Premises. Accordingly,
the lease hereby granted is personal and not transferable. The Lessee shall not
purport to transfer, to assign the benefit of this Lease to any other person on
any basis whatsoever.

 

b) The Lessor has granted the present Lease to the Lessee strictly on a
temporary basis. In the event that the Lessee fails to pay the monthly rent as
agreed upon regularly and in time or does not set right any violation of other
terms and conditions herein notified in writing within two months, the Lessor
shall be entitled to terminate this Agreement by giving thirty days notice to
the Lessee.

 

Termination of lease

 

7. The Lessee or Lessor may at any time even before expiry of the agreed term of
11 months, terminate the agreement / arrangement herein by giving to the other
party Ninety days written notice of its intention to terminate the agreement /
arrangement herein and thereupon the agreement / arrangement herein shall come
to an end on expiry of such Ninety days period. The notice shall be sent by
registered post acknowledgment due or by courier service or by special
messenger.

 

8. Lessee agreed and understood that in the event of refusal on the part of
Lessee to vacate and hand over vacant possession of the premises to the Lessor
on expiry of the lease hereby granted, the Lessor shall be entitled to adopt
proceedings to recover possession of the premises from the Lessee. In such
event, all costs damages charges and expenses to be incurred by the Lessor to
recover possession of the premises shall be borne and paid by the Lessee
exclusively.

 

Stamp Duty and Registration

 

9. All stamp duty and registration charges, payable on these deeds shall be
borne and paid by the Lessee alone. This Deed is executed in duplicate, the
original being retained by the Lessor and the duplicate by the Lessee.

 

LESSOR      

LESSEE

[Signature Illegible]

     

[Signature Illegible]

       

Cont…5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF THE parties hereto have signed and delivered these deeds at
Hyderabad the day and year first hereinabove written.

 

WITNESSESS

 

1) [Signature Illegible]

     

LESSOR [Signature Illegible]

2) [Signature Illegible]

     

LESSEE For PORTALPLAYER PRIVATE LIMITED

                 

[Signature Illegible]

       

MANAGING DIRECTOR

 

 

 



--------------------------------------------------------------------------------

[GRAPHIC OMITTED]

 

LEASE AGREEMENT

 

This Agreement of Lease is executed at Hyderabad on this the 27th Day of August,
1999.

 

BETWEEN

 

Sri N.Sambasiva Rao, S/o N.Rama Kotaiah, Aged about 42 years, r/o 603, MLA
Apartments, Punjagutta, Hyderabad, hereinafter called “LESSOR” (which expression
shall unless it be repugnant to the context or meaning thereof mean and include
his heirs, executors, administrators and assigns) of the ONE PART

 

AND

 

PORTALPLAYER PRIVATE LIMITED, a Company duly registered under the Companies Act,
1956 and having its Registered Office at Plot No.249, Prashasan Nagar, Jubilee
Hills, Hyderabad represented by its Director, Sri Venkatapathi Rayapati,
hereinafter called “LESSEE” (which expression shall unless it be repungnant to
the context or meaning thereof mean and include its successors, assigns, etc.,)
of the OTHER PART:

 

LESSOR  

/s/ [signature illegible]

     

LESSEE

 

/s/ V.N. Rayapati

 

Contd...2

 



--------------------------------------------------------------------------------

Whereas the Lessor is the sole and absolute owner of an independent residential
building Plot No.249, Uma Nivas, Prashasan Nagar Co-Operative Housing Society,
Jubilee Hills, Hyderabad, (hereinafter referred to as “the Premises”), and has
agreed to grant lease of the Premises to the Lessee for use and occupation of
the same for a period of 5 years commencing from the 15-8-1999.

 

NOW THIS AGREEMENT WITNESSETH and the Parties hereto agree as follows:

 

1. The lessor confirms having granted to the Lessee the right to occupy and use
the Premises and the fixtures and fitting as listed in the Schedule hereto for
the term of 5 years commencing from 15-8-99 and ending on 14-8-2004 on terms and
conditions set forth herein

 

Duration of Lease

 

2. The duration of the Lease hereby granted shall be 5 years as aforesaid, and
may be extended for further period of 5 years on the same terms and conditions.

 

Payments

 

3. The Lessee shall, during the period of occupation and use of the Premises pay
to the Lessor monthly rent of Rs.15,000 (Rupees fifteen thousands) only for the
first year. The rent will be enhanced by 8% on the rent existing at the end of
each 12 calendar months of occupancy. The monthly rent shall be paid regularly
on or before the 10th day of each month for that month, in advance after
deducting the appropriate income-tax at source, by an account payee cheque drawn
in favour of the lessor.

 

4. The lessor has desired that Lessee should pay at the time of taking over
possession of the house, a sum of Rs.1,00,000 (Rupees one lakh) as an interest
free advance refundable on the expiry of the lease period or on the termination
of the lease.

 

Duties and Obligations of Lessor and Lessee:

 

5. It is agreed between the Parties hereto that :

 

  (a) Lessee shall use the Premises only for purpose of his business.

 

  (b) The Lessee shall occupy and use the Premises without causing any nuisance
or annoyance to the other residents in the locality.

 

Contd..3

 

Lessor  

/s/ [signature illegible]

     

Lessee

 

/s/ V.N. Rayapati

 



--------------------------------------------------------------------------------

  (c) The Lessee shall use the Premises prudently and without causing any damage
to the Premises or any part thereof if notwithstanding the above, any damage is
caused to the Premises or to any part thereof, the Lessee shall at own costs and
expenses repair and restore the same to its original condition as nearly as
possible.

 

The Lessee shall return the Premises and the Schedule Property to the Lessor on
the lease hereby granted coming to an end howsoever and whensoever in as nearly
a good condition as possible subject to usual wear and tear.

 

  (d) The Lessee shall carry out all necessary tenantable repairs to the
Premises at own costs with prior consent of Lessor. The Lessee is responsible
for insuring the Premises and Schedule Property against fire, riots and civil
disturbances, and acts of god and nature.

 

  (e) The Lessee may fix or install additional fixtures and fitting in the
Premises including air-conditioners, shelves racks, additional water taps, gas
connection, electric fittings, telephones, sanitary and other installations,
etc. as may be thought necessary, without damaging the Premises on the lease
hereby granted coming to an end howsoever and whensoever, the Lessee shall be
entitled to remove such fixtures and fittings without causing any damage to the
Premises, or if any damage is caused after restoring the same to its original
condition as nearly as possible at their cost.

 

  (f) The Lessee shall not carry out any permanent or structural alternations or
additions to the Premises.

 

  (g) The Lessor shall not be liable for any theft, loss, damage or destruction
of any assets or properties of the Lessee kept in the Premises, and the Lessee
themselves shall take all reasonable care of the same.

 

  (h) The Lessee shall upon receiving prior intimations permit the Lessor or his
duly authorized agent to enter the Premises to ascertain its condition as well
as the observance of the terms and conditions herein, at a mutually convenient
time.

 

  (i) Property taxes and Municipal taxes of the premises shall be payable by the
Lessor and Lessee agrees to pay as and when due electricity, water and telephone
charges for the services utilised by Lessee.

 

Contd…4

 

Lessor  

/s/ [signature illegible]

     

Lessee

 

/s/ V.N. Rayapati

 



--------------------------------------------------------------------------------

6. It is further expressly agreed between the parties hereto that :

 

  (a) The Lessor has agreed to grant Lease to the Lessee relying on the
reputation of the Lessee and on the clear assurance given by the Lessee that
they will not claim tenancy or any other similar rights to or in the Premises.
Accordingly the lease hereby granted is personal and not transferable; the
Lessee shall not purport to transfer to assign the benefit of this Lease to any
other person on any basis whatsoever. However, the Lessee may exercise the
option of sub-leasing part of the premises with the mutual written consent of
the Lessor.

 

  (b) The Lessor has granted the present Lease to the Lessee strictly on a
temporary basis. In the event that the Lessee fails to pay the monthly rent as
agreed upon regularly and in time or does not set right any violation of other
terms and conditions herein notified in writing within two months, the Lessor
shall be entitled to terminate this Agreement by giving ninety days notice to
the Lessee.

 

Termination of lease

 

7. The Lessee or Lessor may at any time even before expire of the agreed term of
5 years terminate the agreement/arrangement therein by giving to the other Party
twelve calendar months written notice of its intention to terminate the
arrangement/agreement herein and thereupon the arrangement/agreement herein
shall come to an end on expire of such twelve months and the Parties shall not
object to the same. The notice shall be sent by registered post acknowledgment
due.

 

8. Lessee agreed and understood that in the event of refusal on the party of the
Lessee to vacate and hand over vacant possession of the premises to the Lessor
on expiry of the lease hereby granted, the Lessor shall be entitled to adopt
proceedings to recover possession of the premises from the Lessee, in such
event, all costs charges and expenses to be incurred by the Lessor to recover
possession of the premises shall be borne and paid by the Lessee exclusively.

 

Stamp Duty and Registration

 

9. All stamp duty and registration charges, if any, payable on these deeds shall
be borne and paid by the Lessee alone. This Deed is executed in duplicate, the
original being retained by the Lessor and the duplicate by the Lessee.

 

Lessor  

/s/ [signature illegible]

     

Lessee

 

/s/ V.N. Rayapati

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties hereto have signed and delivered these deeds are
Hyderabad the day and year first hereinabove written.

 

WITNESSES

 

1)

 

/s/ [signature illegible]

     

LESSOR

 

/s/ [signature illegible]

2)

 

/s/ [signature illegible]

     

LESSEE

 

/s/ V.N. Rayapati

Lessor          

Lessee

   

 



--------------------------------------------------------------------------------

[Graphic Omitted]

 

LEASE AGREEMENT

 

This Agreement of Lease is executed at Hyderabad on this the 1st May, 2001.

 

BETWEEN

 

Sri R.C. Samal S/o R.G. Samal Aged about 56 years, R/o 38, AWHO Colony Sector
‘A’, Goutam Nagar, Gunrock Enclave, Army Officer’s Quarters, Secunderabad,
hereinafter called “LESSOR” (which expression shall unless it be repugnant to
the context or meaning thereof mean and include his heirs, executors,
administrators and assigns) of the ONE PART

 

AND

 

PORTALPLAYER PRIVATE LIMITED, a Company duly registered under the Companies Act,
1956 and having its Registered Office at Plot No. 249, Prashasan Nagar, Jubilee
Hills, Hyderabad represented by its Managing Director Sri. J.A. Chowdary,
hereinafter called “LESSEE” (Which expression shall unless it be repugnant to
the context or meaning thereof mean and include its successors, assigns, etc.,)
of the OTHER PART:

 

LESSOR [Signature Illegible]

     

LESSEE [Signature Illegible]

 

Cont…2

 



--------------------------------------------------------------------------------

Whereas the Lessor is the sole and absolute owner of an independent residential
building in Plot No. 243, Road # 72, Prashasan Nagar, Jubilee Hills, Hyderabad,
(hereinafter referred to as “the Premises”), and has agreed to grant lease of
the Cellar Premises (drawing enclosed) to the Lessee for use and occupation of
the same for a period of 11 months commencing from 1st May, 2001.

 

NOW THIS AGREEMENT WITNESSETH and the Parties hereto agree as follows:

 

1. The lessor confirms having granted to the Lessee the right to occupy Cellar
and use the fixtures and fittings to be listed and signed by both parties at the
time of handing & taking over of the said premises.

 

Duration of Lease

 

2. The duration of the Lease hereby granted shall be 11 months unless otherwise
renewed for further period by mutual consent and may be extended for further
period of 11 months and at a time and similarly further extended upto a maximum
term of 5 years from the date of handing over of the Cellar premises.

 

Payments

 

3. The Lessee shall, during the period of occupation and use of the Cellar
Premises so mentioned above pay to the Lessor monthly rent of Rs. 15,000 (Rupees
fifteen thousand only) only for the first 11 months. The rent will be enhanced
by 7.33% on the rent existing at the end of each 11 calendar months of
occupancy. The monthly rent shall be paid regularly on or before the 10th day of
each month for that month, in advance after deducting the appropriate income tax
at source, by an account payee cheque drawn in favour of the lessor.

 

4. The lessor has desired that Lessee should pay at the time of taking over
possession of Cellar Premises, a sum of Rs.1,00,000 (Rupees on lakh only) as an
interest free advance refundable on the expiry of the lease period or on the
termination of the lease. The lessor will have right to deduct any amount due to
him out of his advance when the premises is vacated by lessee.

 

Duties and Obligations of Lessor and Lessee:

 

5. It is agreed between the Parties hereto that:

 

a) Lessee shall use the Cellar Premises only for business purpose.

 

b) the Lessee shall occupy and use the Cellar Premises without causing any
nuisance or annoyance to other residents in the locality.

 

LESSOR [Signature Illegible]

     

LESSEE [Signature Illegible]

 

Cont...3

 



--------------------------------------------------------------------------------

c) The Lessee shall use the Cellar Premises prudently and without causing any
damage to the Premises or any part thereof. If notwithstanding the above, any
damage is caused to the Premises or to any part thereof, the Lessee shall at own
costs and expenses repair and restore the same to its original condition to the
satisfaction of the lessor, subject to normal wear and tear.

 

The Lessee shall return the Premises and the Schedule Property to the Lessor on
the lease hereby granted coming to an end in good condition, subject to usual
wear and tear, to the satisfaction of the lessor.

 

d) The Lessee shall carry out all necessary tenantable repairs to the Premises
at own costs with prior consent of Lessor. The Lessee is responsible for
insuring the Premises and Schedule Property for a sum of Rs. 40 lakhs against
fire, riots and civil disturbances, and acts of god and nature.

 

e) The Lessee may fix or install additional fixtures and fitting in the Cellar
Premises including air-conditioners, shelves racks, additional water taps, gas
connection, electric fittings, telephones, sanitary and other installations,
etc., as may be thought necessary without damaging the Premises on the lease
hereby granted. The lessee shall be entitled to remove such fixtures and
fittings without causing any damage to the Premises, or if any damage is caused
after restoring the same to its original condition as nearly as possible at
their cost to the satisfaction of lessor.

 

f) The Lessee shall not carry out any permanent or structural alternations or
additions to the Premises. If any temporary additions are to be made prior
approval of the lessor shall be obtained in writing.

 

g) The Lessor shall not be liable for any theft, loss damage or destruction of
any assets or the properties of the Lessee kept in the Cellar Premises, and the
Lessee themselves shall take all reasonable care of the same.

 

h) The Owner/Lessor or his authorised representative may enter the Premises at
mutually convenient day time to ascertain its conditions as well as the
observance of the terms and conditions herein.

 

i) Property taxes and Municipal taxes of the premises shall be payable by the
Lessor and Lessee agrees to pay as and when due, Electricity and water charges,
for the services utilised by Lessee.

 

LESSOR [Signature Illegible]

     

LESSEE [Signature Illegible]

 

Cont...4

 



--------------------------------------------------------------------------------

6. It is further expressly agreed between the parties hereto that:

 

a) The Lessor has agreed to grant Lease to the Lessee relying on the reputation
of the Lessee and on the clear assurance given by the Lessee that they will not
claim tenancy or any other similar rights to or in the Premises. Accordingly the
lease hereby granted is personal and not transferable. The Lessee shall not
purport to transfer to assign the benefit of this Lease to any other person on
any basis whatsoever.

 

b) The Lessor has granted the present Lease to the Lessee strictly on a
temporary basis. In the event that the Lessee fails to pay the monthly rent as
agreed upon regularly and in time or does not set right any violation of other
terms and conditions herein notified in writing within two months, the Lessor
shall be entitled to terminate this Agreement by giving ninety days notice to
the Lessee.

 

Termination of lease

 

7. The Lessee or Lessor may at any time even before expire of the agreed term of
11 months terminate the agreement / arrangement herein by giving to the other
party Ninety days written notice of its intention to terminate the arrangement /
agreement herein and thereupon the arrangement / agreement herein shall come to
an end on expiry of such Ninety days period. The notice shall be sent by
registered post acknowledgment due or by courier service or by special
messenger.

 

8. Lessee agreed and understood that in the event of refusal on the part of
Lessee to vacate and hand over vacant possession of the premises to the Lessor
on expiry of the lease hereby granted, the Lesser shall be entitled to adopt
proceedings to recover possession of the premises from the Lessee. In such
event, all costs damages charges and expenses to be incurred by the Lessor to
recover possession of the premises shall be borne and paid by the Lessee
exclusively.

 

Stamp Duty and Registration

 

9. All stamp duty and registration charges, payable on these deeds shall be
borne and paid by the Lessee alone. This Deed is executed in duplicate, the
original being retained by the Lessor and the duplicate by the Lessee.

 

LESSOR [Signature Illegible]

     

LESSEE [Signature Illegible]

 

Cont...5

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties hereto have signed and delivered these deeds at
Hyderabad the day and year first hereinabove written.

 

WITNESSESS

 

1) [Signature Illegible]

   LESSOR [Signature Illegible]

2) [Signature Illegible]

   LESSEE [Signature Illegible]

 



--------------------------------------------------------------------------------

[Graphic Omitted]

 

CELLAR FLOOR WITH SITE PLAN

 

LESSOR [Signature Illegible]

      LESSEE [Signature Illegible]

 



--------------------------------------------------------------------------------

[GRAPHIC OMITTED]

 

LEASE AGREEMENT

 

This Agreement of Lease is executed at Hyderabad on this the Fifteenth Day of
August 2004.

 

BETWEEN

 

Sri N. Sambasiva Rao S/ o N. Rama Kotaiah, Aged about 47 years, R/ o K 4/2,
Kundanbagh Officers’ Apartments, Begumpet, Hyderabad, hereinafter called
“LESSOR” which expression shall unless it be repugnant to the context or meaning
thereof mean and include his heirs, executors, administrators and assigns of the
ONE PART

 

AND

 

Pinexe Systems PRIVATE LIMITED, a Company duly registered under the Companies
Act, 1956 and having its Registered Office at Plot No. 249, Prashasan Nagar,
Jubilee Hills, Hyderabad represented by its Managing Director Sri. J.A. Chowdary
hereinafter called “LESSEE” which expression shall unless it be repugnant to the
context or meaning thereof mean and include its successors, assigns, etc. of the
OTHER PART:

 

[Signature Illegible]

   [Signature Illegible]

LESSOR

   LESSEE

 

Cont…2                  



--------------------------------------------------------------------------------

Whereas the Lessor is the sole and absolute owner of an independent residential
building in Plot No. 249, Road # 72, Prashasan Nagar Co-Operative Housing
Society, Jubilee Hills, Hyderabad, hereinafter referred to as “the Premises”,
and has agreed to grant lease of the Premises to the Lessee for use and
occupation of the same for a period of ONE YEAR commencing from the Fifteenth
Day of August 2004.

 

NOW THIS AGREEMENT WITNESSETH and the Parties hereto agree as follows:

 

1. The Lessor confirms having granted to the Lessee the right to occupy and use
the Premises and the fixtures and fittings as listed in the Schedule hereto for
a term of ONE YEAR ending on 14th August 2005 on terms and conditions set forth
herein.

 

Duration of Lease

 

2. The duration of the Lease hereby granted shall be ONE YEAR as aforesaid and
may be extended further for a period of ONE YEAR on the same terms and
conditions with an Annual Increase that may be mutually agreed.

 

Payments

 

3. The Lessee shall, during the period of occupation and use of the Premises pay
to the Lessor monthly rent of Rs 23098/- (Rupees Twenty Three Thousand Ninety
Eight Only) upto the 14th of August 2005.

 

4. The sum of Rs. 1, 00, 000 (Rupees One Lakh Only) paid in August 1999 as
Interest Free Advance is refundable on the expiry of the lease period or on the
termination of the lease.

 

5. Duties and Obligations of Lessor and Lessee:

 

It is agreed between the Parties hereto that:

 

  a) Lessee shall use the Premises only for purposes of his business.

 

  b) The Lessee shall use the Premises without causing any nuisance or annoyance
to other residents in the locality.

 

  c) The Lessee shall use the Premises prudently and without causing any damage
to the Premises or any part thereof. If notwithstanding the above, any damage is
caused to the Premises or to any part thereof, the Lessee shall at own costs and
expenses repair and restore the same to its original condition as nearly as
possible.

 

The Lessee shall return the Premises and the Schedule Property to the Lessor on
the lease hereby granted coming to an end howsoever and whensoever in good
condition subject to usual wear and tear.

 

  d) The Lessee shall carry out all necessary tenantable repairs to the Premises
at own costs with prior consent of Lessor. The Lessee is responsible for
insuring the Premises and Schedule Property against fire, riots and civil
disturbances and acts of god and nature.

 

  e) The Lessee may fix or install additional fixtures and fittings in the
Premises including air-conditioners, shelves, racks, additional water taps, gas
connection, electric fittings, telephones, sanitary and other installations,
etc. as may be thought necessary without damaging the Premises on the lease
hereby granted. The Lessee shall be entitled to remove such fixtures and
fittings without causing any damage to the Premises, or if any damage is caused
after restoring the same to its original condition as nearly as possible at
their cost to the satisfaction of the Lessor.

 

  f) The Lessee shall not carry out any permanent or structural alterations or
additions to the Premises. If any temporary additions are to be made prior
approval of the Lessor shall be obtained in writing.

 

[Signature Illegible]

   [Signature Illegible]

LESSOR

   LESSEE



--------------------------------------------------------------------------------

  g) The Lessor shall not be liable for any theft; loss, damage or destruction
of any assets or     properties of the Lessee kept in the Premises, and the
Lessee themselves shall take all reasonable care of the same.

 

  h) The Lessee shall upon receiving prior intimations permit the Lessor or his
duly authorized agent to enter the Premises to ascertain its condition as well
as the observance of the terms and conditions herein, at a mutually convenient
time.

 

  i) Property taxes and Municipal taxes of the premises shall be payable by the
Lessor and Lessee agrees to pay as and when due electricity and water charges
for the services utilized by Lessee.

 

6. It is further expressly agreed between the parties hereto that:

 

(a) The Lessor has agreed to grant Lease to the Lessee relying on the reputation
of the Lessee and on the clear assurance given by the Lessee that they will not
claim tenancy or any other similar rights to or in the Premises. Accordingly the
lease hereby granted is personal and not transferable. The Lessee shall not
purport to transfer to assign the benefit of this Lease to any other person on
any basis whatsoever. However the Lessee may exercise the option of sub- leasing
part of the Premises with the mutual written consent of the Lessor.

 

(b) The Lessor has granted the present Lease to the Lessee strictly on a
temporary basis. In the event that the Lessee fails to pay the monthly rent as
agreed upon regularly and in time or does not set right any violation of the
other terms and conditions herein notified in writing within two months, the
Lessor shall be entitled to terminate this Agreement by giving Ninety Days
notice to the Lessee.

 

Termination of lease

 

7. The Lessee or Lessor may at any time even before expiry of the agreed term of
Lease/ renewed Lease terminate the agreement / arrangement herein by giving to
the other party Ninety Days written notice of its intention to terminate the
arrangement / agreement herein and thereupon the arrangement/agreement herein
shall come to an end on expiry of such Ninety days Period. The notice shall be
sent by registered post acknowledgement due or by courier service or by Special
Messenger to the address of the Lessee/ Lessor mentioned supra.

 

8. Lessee agreed and understood that in the event of refusal on the part of
Lessee to vacate and hand over vacant possession of the premises to the Lessor
on expiry of the lease hereby granted, the Lessor shall be entitled to adopt
proceedings to recover possession of the premises from the Lessee. In such
event, all costs, damages, charges and expenses to be incurred by the Lessor to
recover possession of the premises shall be borne and paid by the Lessee
exclusively.

 

Stamp Duty and Registration

 

9. All stamp duty and registration charges payable on these deeds shall be borne
and paid by the Lessee alone. This Deed is executed in duplicate, the original
being retained by the Lessor and the duplicate by the Lessee.

 

SCHEDULE TO THE PROPERTY

 

EAST: Road

 

WEST: Plot # 231

 

NORTH: Plot # 248

 

SOUTH: Plot # 250

 

IN WITNESS WHEREOF, the Parties hereto have signed and delivered these deeds at
Hyderabad the day and year first hereinabove written.

 

WITNESSESS

 

1)    [Signature Illegible]    [Signature Illegible]      LESSOR

2)    [Signature Illegible]

   [Signature Illegible]      LESSEE



--------------------------------------------------------------------------------

[Graphic Omitted]

 

 

 

LEASE DEED

 

This Deed of Lease is executed at Hyderabad on this the Twenty Sixth Day of
November 2004

 

BETWEEN

 

Sri C. Umamaheswara Rao S/o C. Ananda Rao Aged about 55 years, R/o PJ-36,
Panjagutta Officers’ Colony, Panjagutta, Hyderabad, hereinafter called “LESSOR”
which expression shall unless it be repugnant to the context or meaning thereof
mean and include his heirs, executors, administrators and assigns of the ONE
PART

 

AND

 

PINEXE SYSTEMS PRIVATE LIMITED, a Company duly registered under the Companies
Act, 1956 and having its Registered Office at Plot # 249, Prashasan Nagar,
Jubilee Hills, Hyderabad- 500 034 represented by its Managing Director Sri. J.A.
Chowdary hereinafter called “LESSEE” which expression shall unless it be
repugnant to the context or meaning thereof mean and include its successors,
assigns of the OTHER PART:

 

 

 

 

 

 

/s/

LESSOR

  

/s/

LESSEE

Cont…2



--------------------------------------------------------------------------------

Whereas the Lessor is the sole and absolute owner of an independent residential
building in Plot #241, Road # 72, Prashasan Nagar Co-Operative Housing Society,
Jubilee Hills, Hyderabad, hereinafter referred to as “the Premises”, and has
agreed to grant lease of the Premises to the Lessee for use and occupation of
the same for a period of 12 months commencing from the 1st day of December 2004
or from the actual date of giving possession of the premises.

 

NOW THIS AGREEMENT WITNESSETH and the Parties hereto agrees as follows:

 

1. The Lessor hereby grants to the Lessee the right to occupy and use the
Premises and the fixtures and fittings as listed in the Schedule hereto for the
term of 12 months commencing from the 1st day of December 2004 or any subsequent
date on which possession of the premises is handed over by the Lessor.

 

Duration of Lease

 

2. The duration of the Lease hereby granted shall be for 12 months as aforesaid,
and may be extended for a further period of 12 months by mutual consent.

 

3. The rent for the premises shall commence from the date of handing over
possession of the premises by the Lessor to the Lessee and the lease period of
12 months also commences from the same date.

 

4. The taking over of possession shall be communicated by the Lessee to the
Lessor in writing.

 

Payments

 

5. The Lessee shall, during the period of occupation and use of the Premises pay
to the Lessor monthly rent of RS.26,282 (Rupees Twenty Six Thousand Two Hundred
Eighty Two Only) for the first 12 months of the Lease.

 

Thereafter, the rent will be enhanced by 8% on the rent existing at the end of
the 12 months of occupancy. The monthly rent shall be paid regularly on or
before the 10th day of each month for that month, in advance after deducting the
appropriate income tax/ other statutory deductions at source, by an account
payee Cheque drawn in favor of the Lessor.

 

6. The Lessee has agreed to pay Rs 2, 58, 000/- (Rupees Two Lakhs Fifty Eight
Thousand Only) as an interest free rent deposit. The Lessor has agreed that a
sum of Rs 1, 29, 000/- (Rupees One Lakh Twenty Nine Thousand Only) may be
deducted by the Lessee from the monthly rents at Rs21, 500/- (Rupees Twenty One
Thousand Five Hundred Only) per month from March 2005 up to August 2005. The
balance advance of Rs 1, 29, 000/- (Rupees One Lakh Twenty-Nine Thousand Only)
is to be adjusted against the Notice period for vacation of the premises and
further unadjusted amount is refundable by Lessor on the expiry of the lease
period or on the termination of the lease by Account Payee Cheque or Bank draft
drawn in favour of Lessee immediately on handing over of the premises by the
Lessee to Lessor.

 

Duties and Obligations of Lessor and Lessee:

 

7. It is agreed between the Parties hereto that:

 

a) Lessee shall use the Premises only for purposes of his business.

 

b) The Lessee shall occupy and use the Premises without causing any nuisance or
annoyance to other residents in the locality.

c) The Lessee shall use the Premises prudently and without causing any damage to
the Premises or any part thereof. If notwithstanding the above, any damage is
caused to the Premises or to any part thereof, the Lessee shall at its own cost
and expenses repair and restore the same to its original conditions as nearly as
possible.

 

The Lessee shall return the Premises and the Schedule Property to the Lessor on
the lease hereby granted coming to an end however and whensoever in as nearly a
good condition as possible subject to usual wear and tear.

 

d) The Lessee shall carry out all necessary tenantable repairs to the Premises
at its own cost with the prior consent of the Lessor. The Lessee is responsible
for insuring the Premises and Schedule Property against fire, riots and civil
disturbances, and acts of god and nature.

 

e) The Lessee may fix or install additional fixtures and fittings in the
Premises including air- conditioners, shelves racks, additional water taps, gas
connection, electric fittings, telephones, sanitary and other installations,
etc. as may be thought necessary without damaging the Premises. On the lease
hereby granted coming to an end howsoever and whensoever, the Lessee shall be
entitled to remove such fixtures and fittings without causing any damage to the
Premises, or if any damage is caused after restoring the same to its original
condition as nearly as possible at their cost.

 

/s/

LESSOR

  

/s/

LESSEE

Cont…3



--------------------------------------------------------------------------------

f) The Lessee shall not carry out any permanent or structural alternations or
additions to the Premises.

 

g) The Lessor shall at his cost provide an Electrical Transformer of adequate
capacity to meet the power requirements of the Lessee.

 

h) The Lessor shall not be liable for any theft; loss damage or destruction of
any assets or properties of the Lessee kept in the Premises, and the Lessee
themselves shall take all reasonable care of the same.

 

i) The Lessee shall upon receiving prior intimations permit the Lessor or his
duly authorized agent to enter the Premises to ascertain its condition as well
as the observance of the terms and conditions herein, at a mutually convenient
time.

 

j) Property taxes and Municipal taxes of the premises shall be payable by the
Lessor and Lessee agrees to pay as and when due electricity, water and telephone
charges for the services utilized by Lessee.

 

8. It is further expressly agreed between the parties hereto that:

 

a) The Lessor has agreed to grant Lease to the Lessee relying on the reputation
of the Lessee and on the clear assurance given by the Lessee that they will not
claim tenancy or any other similar rights to or in the Premises. Accordingly the
lease hereby granted is personal and not transferable: the Lessee shall not
purport to transfer / to assign the benefit of this Lease to any other person on
any basis whatsoever except with the mutual written consent of the Lessor.

 

b) The Lessor has granted the present Lease to the Lessee strictly on the terms
and conditions mentioned herein. In the event that the Lessee fails to pay the
monthly rent as agreed upon regularly and in time or does not set right any
violation of other terms and conditions herein notified in writing within two
months, the Lessor shall be entitled to terminate this Agreement by giving
Ninety Days notice to the Lessee.

 

Termination of lease

 

9. The Lessee or Lessor may at any time before expiry of the agreed term of 12
months terminate the agreement / arrangement herein by giving to the other party
Three Months written notice of its intention to terminate the arrangement /
agreement herein and thereupon the arrangement / agreement herein shall come to
an end on expiry of such Three Months Notice period and the Parties shall not
object to the same. The notice shall be sent by registered post acknowledgment
due or by courier service or by special messenger.

 

10. Lessee agreed and understood that in the event of refusal on the part of
Lessee to vacate and hand over vacant possession of the premises to the Lessor
on expiry of the lease hereby granted, the Lessor shall be entitled to adopt
proceedings to recover possession of the premises from the Lessee, and in such
event, all costs, charges and expenses to be incurred by the Lessor to recover
possession of the premises shall be borne and paid by the Lessee exclusively.

 

Stamp Duty and Registration

 

11. All stamp duty and registration charges, if any, payable on these deeds
shall be borne and paid by the Lessee alone. This Deed is executed in duplicate,
the original being retained by the Lessor and the duplicate by the Lessee.

 

IN WITNESS WHEREOF the Parties hereto have signed and delivered these deeds at
Hyderabad on the day and year first hereinabove written.

 

WITNESSES

 

 

 

1) illegible

  

/s/ illegible

LESSOR

 

 

 

 

2) illegible

  

/s/ illegible

LESSEE